 

Exhibit 10.2

 

     

Verigy US, Inc

10100 North Tantau Avenue

Cupertino

California, 95014-2540

 

www.Verigy.com

 

LOGO [g120950verigylogo.jpg]

November 17, 2010

Jorge Titinger

Dear Jorge:

Congratulations!

Verigy is pleased to offer you a promotion to the position of Chief Executive
Officer (“CEO”) effective January 1, 2011. As of, and contingent upon, the
closing of the proposed transactions (together, the “Transaction”) pursuant to
the Agreement and Plan of Merger between Verigy and LTX-C and related parties
(the “Merger Agreement”), you will hold the position of Co-CEO of the ultimate
parent entity following such transactions (either HoldCo or Verigy, in either
case, the “Company”). In this position, you will report to the Board of
Directors.

Compensation

To compensate you for the challenges you will be expected to conquer and the
contributions you will make to the success of the Company, your Total Rewards
program has been modified, effective January 1, 2011, as follows:

Base Salary

Your base salary will be increased to $47,917.00 per month (equivalent to
$575,004 per annum), subject to standard payroll deductions and withholdings.

Non-Qualified Stock Options (NQSO)

On your promotion date, you will automatically receive an additional Verigy
non-qualified share option grant for 18,100 ordinary shares. This option shall
be divided into four tranches, each representing  1/4 of the total shares
covered by the option. The exercise price of the first tranche will be the fair
market value of Verigy’s ordinary shares on the third trading day after your
promotion date. The exercise prices of the second, third and fourth tranches
will be the fair market value of Verigy’s ordinary shares on the third trading
day following the announcement of our quarterly financial results for the three
fiscal quarters following your promotion date. The first, second, third and
fourth tranches of the option grant will become vested and exercisable in 16,
15, 14, and 13 equal quarterly installments, respectively. This option grant has
been approved by the Compensation Committee of Verigy’s Board of Directors and
is subject to the terms of Verigy’s 2006 Equity Incentive Plan. You will be
provided with a copy of the Notice of Share Option Award detailing the terms and
conditions of the option grant.



--------------------------------------------------------------------------------

November 17, 2010

Jorge Titinger

Promotion Offer Letter

 

 

Restricted Stock Units (RSUs)

On your promotion date, you will automatically receive a Verigy Restricted Share
Unit (RSU) grant for 7,300 shares. RSUs represent a right to receive Verigy
shares after vesting, and do not require any payment by you. Your RSUs will vest
quarterly on each February 15, May 15, August 15, and November 15 for a total of
four years of vesting.

Upon vesting, you may elect to hold or sell your Verigy shares. The Company will
automatically withhold the number of shares required to cover your tax
withholding obligations as the RSUs vest.

Pay for Results

Your compensation package includes an increase in your target variable pay
opportunity to 80% of your salary.

Amendment to Severance Agreement. In connection with your promotion and
effective as of January 1, 2011, your First Amended and Restated Severance
Agreement, dated December 18, 2008 (the “Severance Agreement”) is hereby amended
as follows:

Section 2.6 of the Severance Agreement is hereby amended and restated as
follows:

 

“2.6 Stock Award Acceleration upon Termination before Change in Control.

(a) Executive’s Stock Options that are outstanding as of the date of a
Termination Event described in this Article II shall become fully vested upon
the occurrence of such Termination Event and exercisable so long as Executive
complies with the restrictions and limitations set forth in Article V. The Stock
Options shall remain exercisable until the earlier of (i) the fifteen month
anniversary of the date of the Termination Event or (ii) the expiration of each
option in accordance with its original terms provided, in either case, that
Executive complies with his/her obligations under Article V of this Agreement.
The term “Stock Options” shall not include any rights of Executive under the
Company’s 2006 Employee Shares Purchase Plan or similar plans.

(b) Executive’s Restricted Stock awards that are outstanding as of the date of a
Termination Event described in this Article II shall become fully vested and
free from any contractual rights of the Company to repurchase or otherwise
reacquire the Restricted Stock as a result of Executive’s termination of
employment. All shares of Restricted Stock that have not yet been delivered to
Executive or his/her designee (whether because subject to



--------------------------------------------------------------------------------

November 17, 2010

Jorge Titinger

Promotion Offer Letter

 

joint escrow instructions or otherwise) shall be promptly delivered to Executive
or his/her designee upon the occurrence of a Termination Event described in this
Article II.

Executive’s Stock Units that are outstanding as of the date of a Termination
Event described in this Article II shall become fully vested as a result of
Executive’s termination of employment. All Stock Units that have not yet been
settled shall be promptly settled, in the form specified in the relevant Stock
Unit agreements and relevant stock plans under which the Stock Units were
granted, upon the occurrence of a Termination Event described in this Article
II.”

Your “Good Reason” definition as defined in the Severance Agreement is hereby
amended and restated as follows:

“Good Reason” means: (i) a reduction of Executive’s rate of compensation as in
effect on the Effective Date of this Agreement or, if a Change of Control has
occurred, as in effect immediately prior to the occurrence of a Change of
Control, other than reductions in Base Salary that apply broadly to employees of
Company or reductions due to varying metrics and achievement of performance
goals for different periods under variable-pay programs; (ii) either (A) failure
to provide a package of benefits that, taken as a whole, provides substantially
similar benefits to those in which Executive is entitled to participate as of
the Effective Date (except that employee contributions may be raised to the
extent of any cost increases related to such benefits where such increases in
employee contributions are broadly applicable to employees of the Company) or
(B) any action by Company that would significantly and adversely affect
Executive’s participation or reduce Executive’s benefits under any of Company’s
benefit plans, other than changes that apply broadly to employees of Company;
(iii) a change in Executive’s duties, responsibilities, authority, job title or
reporting relationships resulting in a significant diminution of position,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith that is remedied by Company promptly after notice thereof is
given by Executive; (iv) a request that Executive relocate to a worksite that is
more than 25 miles from his/her prior worksite, unless Executive accepts such
relocation opportunity; (v) a failure or refusal of a successor to the Company
to assume Company’s obligations under this Agreement, as provided in
Section 9.9; (vi) a material breach by the Company or any successor to the
Company of any of the material provisions of this letter or (vii) Executive’s
resignation at the request of 2/3rds of the Board. For purposes of clause
(iii) of the immediately preceding sentence, Executive’s duties,
responsibilities, authority, job title or reporting relationships shall be
considered to be significantly diminished (and therefore shall constitute “Good
Reason”) if (1) Executive no longer performs substantially the same functional
role for Company as Executive performed immediately prior to the occurrence of
the Change of Control of an entity whose equity securities are



--------------------------------------------------------------------------------

November 17, 2010

Jorge Titinger

Promotion Offer Letter

 

publicly traded, (2) the Company hires, appoints, or promotes any person other
than Executive to the role of sole Chief Executive Officer, or (3) Executive’s
position is changed such that Executive no longer reports directly to the Board;
provided, however, that prior to terminating your employment for Good Reason
under clause (iii) of the immediately preceding sentence solely as a result of
the entity for which Executive is providing services not being an entity whose
securities are publicly traded, Executive shall notify the successor entity of
his/her intention to so terminate his/her employment and shall provide the
successor entity with a reasonable period of time, not to exceed 90 days, to
negotiate terms of employment which meet Executive’s requirements. If, at the
end of the notice and negotiation period, the parties are unable to arrive at
mutually satisfactory terms and conditions of employment, then Executive may
exercise his/her right to termination for Good Reason as a result of no longer
serving in a comparable role with a company whose securities are publicly
traded.”

No Good Reason. By signing this letter, you confirm and agree that your change
in title from President and Chief Operating Officer of Verigy to CEO of Verigy
on January 1, 2011 and then to Co-CEO of the Company following the closing of
the Transaction pursuant to this letter and any related change in duties,
responsibilities, authority or reporting relationship that are commensurate with
your then current position do not and will not constitute “Good Reason” within
the meaning of the Severance Agreement, any similar agreement or any agreement
or plan governing any stock option, restricted stock, restricted stock unit or
other equity award granted to you.

This letter, along with your Severance Agreement (as amended hereby) and any
confidentiality and/or invention assignment agreement with Verigy or the Company
(or any predecessor), represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. Except as amended hereby,
your Severance Agreement will continue in full force and effect.



--------------------------------------------------------------------------------

November 17, 2010

Jorge Titinger

Promotion Offer Letter

 

 

We hope that you are pleased with this change and wish you continued success at
Verigy. Please acknowledge your acceptance of this promotion by signing this
letter and returning it to me.

 

Sincerely,

/s/ Keith Barnes

Keith Barnes Chairman of the Board

Acceptance & Acknowledgment:

I agree to and accept continued employment with Verigy and/or the Company, as
applicable, on the terms and conditions set forth in this letter.

 

Accepted:     Date:

/s/ Jorge Titinger

    November 17, 2010 Jorge Titinger    

 

cc: Personnel File